DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 8/2/2021 is acknowledged.  The traversal is on the ground(s) that the species would not be serious burden to examine all the species on merits. This is not found persuasive because species or grouping of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries.
Claims 7 and 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2017/0345692; hereinafter Liu).
Regarding claim 1, Fig 3 and 4F of Liu discloses a method for manufacturing an electronic device comprising:
providing a plurality of light-emitting elements (10/10’; Fig 3; ¶ [0034]) on a first substrate (30; Fig 3; ¶ [0037]); and 
transferring (Fig 5; ¶ [0059]) at least one of the plurality of light-emitting elements (10/10’; Fig 3; ¶ [0034]) from the first substrate to a second substrate by a transferring head (100c/132; Fig 5; ¶ [0059]);
wherein the transferring head (100c/132; Fig 5; ¶ [0059]) comprises an electrode (132b21; Fig 4F; ¶ [0051]) and a cantilever (132b22; Fig 4F; ¶ [0051]) supporting the electrode and the cantilever (132b22; Fig 4F; ¶ [0051]) comprises a U-shaped portion (Fig 4F).

Regarding claim 2, Fig 3 and 4F of Liu discloses the cantilever (132b22; Fig 4F; ¶ [0051]) comprises another U-shaped portion (Fig 4F discloses multiple cantilever (132b22) with multiple U-shaped portions).

Regarding claim 3, Fig 3 and 4F of Liu discloses the electrode (132b21; Fig 4F; ¶ [0051]) comprises a first sub-electrode (132b21 (top portion); Fig 4F) and a second sub-electrode (132b21 (bottom portion); Fig 4F) and the first sub-electrode (132b21 (top portion); Fig 4F) and the second sub-electrode (132b21 (bottom portion); Fig 4F) are spaced apart (Fig 4F) from each other.

Regarding claim 4, Fig 3 and 4F of Liu discloses the cantilever (132b22; Fig 4F; ¶ [0051]) comprises a first sub-cantilever (132b22 (top and middle portion); Fig 4F; ¶ [0051]) supporting the first sub-electrode (132b21 (top portion); Fig 4F) and a second sub-cantilever (132b22 (middle and bottom portion); Fig 4F; ¶ [0051]) supporting the second sub-electrode (132b21 (bottom portion); Fig 4F).

Regarding claim 7, Fig 3 and 4F of Liu discloses the at least one of the plurality of light emitting elements (10/10’; Fig 3; ¶ [0034]) comprise a conductive pattern and the conductive pattern is used to contact the transferring head (¶ [0019]).

Regarding claim 8, Fig 3 and 4F of Liu discloses a method for manufacturing an electronic device comprising:
providing a plurality of light-emitting elements (10/10’; Fig 3; ¶ [0034]) on a first substrate (30; Fig 3; ¶ [0037]); and 
transferring (Fig 5; ¶ [0059]) at least one of the plurality of light-emitting elements (10/10’; Fig 3; ¶ [0034]) from the first substrate to a second substrate by a transferring head (100c/132; Fig 5; ¶ [0059]);
wherein the transferring head (100c/132; Fig 5; ¶ [0059]) comprises an electrode (132b21; Fig 4F; ¶ [0051]) and a cantilever (132b22; Fig 4F; ¶ [0051]) supporting the electrode, the electrode (132b21; Fig 4F; ¶ [0051]) comprises a first sub-electrode (132b21 (top portion); Fig 4F) and a second sub-electrode (132b21 (bottom portion); Fig 

Regarding claim 12, Fig 3 and 4F of Liu discloses the first sub-cantilever (132b22 (top and middle portion); Fig 4F; ¶ [0051]) and the second sub-cantilever (132b22 (middle and bottom portion); Fig 4F; ¶ [0051]) are mirror symmetrical to each other. (Figs 3 and 4F)

Regarding claim 14, Fig 3 and 4F of Liu discloses the transferring head (100c/132; Fig 5; ¶ [0059]) further comprises a plurality of connecting elements (132b4/132b5; Fig 5; ¶ [0059]) connected to the cantilever.

Regarding claim 15, Fig 3 and 4F of Liu discloses an opening (132b3; Fig 5; ¶ [0059]) is formed between two adjacent connecting elements (132b4/132b5; Fig 5; ¶ [0059]) of the plurality of connecting elements (132b4/132b5; Fig 5; ¶ [0059]) and the electrode (132b21; Fig 4F; ¶ [0051]) and the cantilever (132b22; Fig 4F; ¶ [0051]) overlap with the opening.

Regarding claim 16, Fig 3 and 4F of Liu discloses a dielectric layer (132b6; Fig 5; ¶ [0051]) is disposed on the cantilever (132b22; Fig 4F; ¶ [0051]) and the electrode (132b21; Fig 4F; ¶ [0051]).



Regarding claim 18, Figs 3 and 4F of Liu discloses a difference between the thickness of the electrode and the thickness of the cantilever is greater than or equal to 20 µm and less than or equal to 70 µm (¶ [0040]).

Regarding claim 20, Figs 3 and 4F of Liu discloses a thickness of the electrode (132b21; Fig 4F; ¶ [0051]) is greater (¶ [0040]) than a thickness of the cantilever (132b22; Fig 4F; ¶ [0051]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0345692; hereinafter Liu) and further in view of Badaye et al (US 2012/0227259; hereinafter Badaye).

In the same field of endeavor, Figs 26-30 of Badaye discloses an electrode can have various shapes that comprises spiral shaped structure (¶ [0085]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first sub-electrode is spiral shaped in order to use well-known and suitable electrode shape known in the art (¶ [0085]).

Regarding claim 10, Liu does not expressly disclose the first sub-electrode is spiral shaped.
In the same field of endeavor, Figs 26-30 of Badaye discloses an electrode can have various shapes that comprises spiral shaped structure (¶ [0085]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first sub-electrode is spiral shaped in order to use well-known and suitable electrode shape known in the art (¶ [0085]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0345692; hereinafter Liu).
Regarding claim 11, Fig 3 and 4F of Liu discloses a gap is located between the first sub-electrode (132b21 (top portion); Fig 4F) and the second sub-electrode (132b21 (bottom portion); Fig 4F).

However, the ordinary artisan would have recognized the thickness of the first/second sub-electrode and gap between first/second sub-electrode to be a result effective variable affecting the electric field when voltage is applied and hence overall functionality of transfer head. Thus, it would have been obvious to vary within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 19, Fig 3 and 4F of Liu discloses a gap is located between the first sub-electrode (132b21 (top portion); Fig 4F) and the second sub-electrode (132b21 (bottom portion); Fig 4F).
However Liu does not expressly disclose the gap is greater than or equal to 3 µm and less than or equal to 500 µm.
However, the ordinary artisan would have recognized the thickness of the first/second sub-electrode and gap between first/second sub-electrode to be a result effective variable affecting the electric field when voltage is applied and hence overall functionality of transfer head. Thus, it would have been obvious to vary within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0345692; hereinafter Liu) and further in view of Choi et al (US 2016/0379985; hereinafter Choi).
Regarding claim 13, Liu does not expressly disclose the electrode or the cantilever includes a semiconductor material having dopants.
In the same field of endeavor, Choi discloses an electrode can include a semiconductor material doped with dopants. (¶ [0055])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the electrode includes a semiconductor material having dopants for the purpose of using well-known and suitable material known in the art for forming electrodes. (¶ [0055])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al (US 2014/0159066: The prior art discloses transferring plurality of light emitting elements from first substrate to second substrate)
Ahn et al (US 2019/0304817; The pior art discloses transferring plurality of light emitting elements from first substrate to second substrate)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895